DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to application 17/107,884 that the Applicant filed on November 30, 2020 and presented 1 claim.  The Applicant filed a Preliminary Amendment on January 29, 2021 and amended claim 1 and added new claims 2-19.  Claims 1-20 remain pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art references identified by the Examiner are: 1) “Streete” (US 10,785,219), 2) “Ferguson” (US 9,578,017), 3) “Sood” (US 2016/0337329) 4) “Bolik” (US 2012/0151563, 5)  “Ylonen” (US 2015/0222604), 6) “Young” (US 2018/0006815), 7) “Harjula” (US 2015/0086009), 8) “Nagai” (US 2018/0189109), 9) “Kang” (US 2015/0052353), 
10) “Soliman” (US 2004/0179682), 11) “Zhang” (US 2017/0141916), and 12) “Axnix” (US 2017/0132158).  1) Streete discloses a system that utilizes a credentials manager to send credential data for authentication to a service client at a customer location based upon a device identifier key upon activation of the client device.  2) Ferguson discloses a host attestation service for authenticating a host that relies upon a key distribution service for providing a key to the host.  3) Sood discloses a virtual network function bootstrap service involving a protocol that relies upon start messages to initiate a registration process involving a private key.  4) Bolik discloses an automated management of authentication credentials for nodes within a cluster.  5) Ylonen discloses a credentials management system that generates new private and public host keys for a target host as part of a key rotation scheme, including the updating of a host key within a known hosts file.  6) Young discloses a trusted key system in which a master key is used to encrypt and decrypt keys stored within a key vault that acts as a keys database.  7) Harjula discloses a centralized key management system that substitutes or updates key files when public and private keys are removed because they are improper under an attendant policy.  8) Nagai discloses a hyper-converged infrastructure.  9) Kang discloses a cloud system that involves the encryption and decryption of files that are uploaded and downloaded.  10) Zhang discloses a key rotation scheme where a new key stored in a key database becomes available to other key databases through a synchronization of the databases.  11) Soliman discloses a key management system where a certificate authority synchronizes authentication keys with respect to reboot and shut-down events.  12) Axnix discloses a method for generating a private host key that is written into a look-up table during the initial setup of a computer system that includes virtual machines.
What is missing from the prior art is a system, device, and memory device with the following characteristics.  The system, device, and memory device manages credentials in a hyper-converged infrastructure having a credentials manager that uses a first public-private key pair to establish a communication between a software defined data center manager of the hyper-converged infrastructure and components of the hyper-converged infrastructure.  The credentials manager includes a status monitor, a keys monitor, and a keys manager.  The status monitor determines a status of the components of the hyper-converged infrastructure, and provides an identifier associated with the software defined data center manager to the keys monitor.  The keys monitor monitors and synchronizes data and/or tasks that correspond to the software defined data center manager across the components of the hyper-converged infrastructure.  The keys manager, which is communicatively coupled with the status monitor and the keys monitor, generates a second public-private key pair at the components in response to a power-on event detected by the status monitor.  The keys manager further records a public key portion of the second public-private key pair and-2-Preliminary AmendmentAttorney Docket No. D209.C1 Application No. 17/107,884encrypts the public key portion of the second public-private key pair using a shared key stored in the credentials manager.  A private key portion of the second public-private key pair is stored at the components.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 8, and 15.  Therefore, claims 1, 8, and 15 are deemed allowable over the prior art of record.  The dependent claims that further limit the independent claims are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491